Citation Nr: 0029212	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for post-traumatic stress disorder (PTSD) with entitlement to 
a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1972.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).  



The M&ROC denied entitlement to a permanent and total 
evaluation for PTSD with entitlement to a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling.  This is the 
veteran's only service-connected disability.

Subsequent to a forwarding of the veteran's case to the Board 
for appellate review the veteran submitted additional medical 
documentation of his inpatient treatment for PTSD by VA.  
This additional evidence was submitted with waiver of initial 
consideration by the M&ROC.  The M&ROC relied upon VA 
psychotherapy reports and the veteran's medical documentation 
utilized by the Social Security Administration.




The claims file is without a contemporaneous, comprehensive 
examination to ascertain whether PTSD has rendered the 
veteran unemployable for VA compensation purposes.  Such 
examination with a competent medical opinion as to whether 
PTSD has rendered the veteran unemployable would materially 
assist in the adjudication of his appeal.

The Board is not satisfied that all relevant facts have been 
properly developed, and that further assistance is required 
in order to satisfy the duty to assist.  See Public Law No: 
106-398 (October 30, 2000) (to be codified at 38 U.S.C.A. 
§ 5107).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (2000), the 
Board is deferring the adjudication of the issue prepared and 
certified for appellate review pending a remand of the case 
to the M&ROC for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his PTSD and opinions as 
to whether he is able to work because of 
its disabling manifestations.  


After obtaining any necessary 
authorization or medical releases, the 
M&ROC should obtain and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment records.

2.  The M&ROC should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the impact of PTSD on the veteran's 
ability to work.  The claims file, copies 
of the criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  Following 
evaluation, the examiner should provide a 
numerical score on the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the 
veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to work, and whether it has in 
fact rendered the veteran unable to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claim of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


